                  CASE 0:20-cv-01092-DSD-ECW Doc. 166 Filed 07/21/21 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MINNESOTA

                               SETTLEMENT CONFERENCE
                           Magistrate Judge Elizabeth Cowan Wright
                                             CHAMBERS 342 – Saint Paul

Kelli Jo Torres                                                  COURT MINUTES
                       Plaintiff,                           Case Number: 20-cv-1092 DSD/ECW
 v.

                                                     Date:               July 21, 2021
Dallas Hamm, et al,                                  Court Reporter:     n/a
                                                     Time Commenced:     9:00 a.m.
                               Defendants.           Time Concluded:     8:28 p.m.
                                                     Time in Court:      11 Hours 28Minutes



Hearing on: SETTLEMENT              CONFERENCE
APPEARANCES:
       Plaintiff: Clare Diegel and Ian Bratlie
       Defendant: Vicky Hruby


       PROCEEDINGS:

   Settlement reached


                                                                     s/TMA
                                                                  Courtroom Deputy
